        Case 1:15-cr-00095-AJN Document 2998 Filed 09/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
                                                                                              9/11/20
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                   –v–
                                                                     15-CR-95 (AJN)
  Oneil Dasilva,
                                                                         ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:
       On August 9, 2020, Defendant Oneil Dasilva filed an emergency motion seeking

compassionate release under 18 U.S.C. § 3582(c)(1)(A). The Court denies Mr. Dasilva’s motion

in a concurrently filed Opinion and Order under temporary seal. In light of the fact that the

Opinion includes potentially confidential information that should not be filed on the public

docket, the Court will permit the parties one week to propose any redactions to the Court’s

Opinion and Order and to justify those redactions by reference to the Second Circuit’s decision

in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006). After determining which,

if any, portions of the Opinion and Order should be redacted, the Court will file the Opinion and

Order on the public docket.

       This Order provides the bottom line of the Court’s resolution. To grant relief under the

compassionate release statute, the Court must first find that “extraordinary and compelling

reasons warrant” compassionate release, 18 U.S.C. § 3582(c)(1)(A)(i), and that release is

consistent with the Sentencing Commission’s policy statements, id. § 3582(c)(1)(A). In addition,

the Court must consider the factors set forth in 18 U.S.C. § 3553(a). Id. § 3582(c)(1)(A).




                                                1
         Case 1:15-cr-00095-AJN Document 2998 Filed 09/11/20 Page 2 of 2




        Though Mr. Dasilva has provided extraordinary and compelling reasons that warrant

compassionate release, his release would not be consistent with the Sentencing Commission’s

policy statements because the Court cannot find that he “is not a danger to the safety of any other

person or to the community.” U.S.S.G. § 1B1.13(2). For similar reasons, and upon

consideration of the Defendant’s history of dangerous and violent conduct, the Court finds that

consideration of the § 3553(a) factors counsels against release. The Defendant’s motion for

emergency release is therefore denied.

        This Order, by reference to the temporarily sealed Opinion & Order, resolves Dkt. No.

2950.

        SO ORDERED.



 Dated: September 11, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                 2
